Citation Nr: 0014147	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-18 005	)	DATE
	)
	)


THE ISSUE

Whether an April 1991 decision by the Board of Veterans' 
Appeals (Board) denying service connection for post-traumatic 
stress disorder (PTSD) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issues of entitlement to an effective date earlier than 
April 20, 1993, for a grant of service connection for PTSD 
and a total rating based upon individual unemployability 
(TDIU) is addressed in a separate decision under a different 
docket number).


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board based on a CUE motion as 
to the Board decision of April 30, 1991, which denied the 
claim of service connection for PTSD.  By a letter dated in 
September 1999, the Board informed the veteran that final CUE 
regulations had been published in January 1999, and that a 
copy of these regulations were enclosed for his review.  The 
Board informed the veteran that he had 60 days to review the 
regulations before his CUE motion would be adjudicated.  If 
he did not want the Board to proceed with adjudication of the 
CUE motion, then he had to notify the Board in writing within 
the 60 day period.  

The record reflects that in November 1999, the veteran 
submitted correspondence to the Board in which he reported 
that he wanted to proceed with his CUE motion, and provided 
additional argument in support thereof.  Accordingly, the 
Board finds that the veteran has authorized the Board to 
proceed with review of his CUE motion.

At personal hearings conducted in April 1998 and March 1999 
regarding his earlier effective date claims, the veteran also 
provided contentions in support of his claim of CUE.  
Transcripts of both hearings are of record.


FINDING OF FACT

The April 1991 Board decision, which denied service 
connection for PTSD, correctly applied existing statutes 
and/or regulations and was consistent with and supported by 
the evidence then of record.


CONCLUSION OF LAW

The April 1991 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records show no 
diagnosis of or treatment for psychiatric problems during his 
period of active duty.  In fact, his psychiatric condition 
was clinically evaluated as normal on both his May 1966 
induction examination, and his September 1968 separation 
examination.  Further, on Reports of Medical History dated in 
May 1966 and September 1968, the veteran stated that he had 
never experienced frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam during his period of active duty, and 
that he was awarded the Combat Infantryman's Badge among 
other awards and citations.

The veteran submitted his original claim of service 
connection for PTSD in July 1988.  

Thereafter, the veteran underwent a VA examination in 
relation to his PTSD claim in September 1988.  Following 
examination of the veteran, the examiner's Axis I diagnosis 
was that there was 

a possibility that [the veteran] does 
have some [PTSD] which has resolved to 
some extent.  Also what would have to be 
ruled out would be alcohol abuse as well 
as other mixed substance abuse in the 
past and more recently.

The examiner also stated that the veteran's degree of 
psychiatric impairment appeared to be mild and related to his 
hostility regarding his adjustment to civilian life and some 
persistent features of a past PTSD.

The Department of Veterans Affairs (then known as Veterans 
Administration) (hereinafter, "VA") Regional Office (RO) 
determined that the veteran's claim for PTSD could not 
properly be rated based on this diagnosis.  Consequently, a 
decision was referred for a more firm diagnosis of whether 
the veteran suffered from PTSD.

A February 1989 Memorandum noted that the examiner who 
conducted the September 1988 VA examination was no longer on 
staff.  It was also stated that it was not likely that a more 
solid diagnosis would be resolved in a thirty minute 
interview.  Therefore, it was recommended that a request be 
made for a period of observation and examination to get an 
accurate diagnosis.

The evidence on file shows that the veteran subsequently 
underwent a brief VA psychiatric hospitalization in June 1989 
for evaluation of his PTSD claim.  This hospitalization 
included a Social Work Survey, psychology testing, and a 
Reconciliation of Diagnosis by a Board of Three 
Psychiatrists.  

The assessment from the June 1989 Social Work Survey Summary 
was that the veteran had served in combat while stationed in 
Vietnam, and that he indicated that he had social and 
psychological problems caused by his war time experience 
which had plagued him for the past twenty years.  

The results of the June 1989 psychology evaluation was that 
the allegation of PTSD would fail to find any significant 
support from either the interview or the testing.  Although 
the veteran certainly did undergo some significant traumatic 
events during his tour of duty in Vietnam, he evidenced no 
clear signs of anxiety on interview, and failed to 
demonstrate convincing symptoms of re-experiencing emotional 
numbing.  It was further noted that the veteran provided a 
history of heavy pathological drinking on an episodic basis, 
and that such a history was certainly consistent with the 
personality profile obtained.  Based on the foregoing, it was 
stated that the suggested Diagnostic and Statistical Manual 
of Mental Disorders (DSM)-III-R diagnosis would be Axis I: 
Alcohol abuse, episodic, in partial remission; and Axis II: 
Borderline personality traits.

The June 1989 Board of Three Psychiatrists noted that their 
assessment of the veteran included a detailed review of his 
claims file and the extensive medical records available, a 
thorough psychiatric interview, psychological testing, 
behavior observation on the ward, and a social work history.  
Based on the foregoing, the psychiatrists' Axis I diagnosis 
was occupational problems and alcohol abuse.  Axis II 
diagnosis was personality disorder not otherwise specified 
with avoidant, passive-aggressive and self-defeating traits.

Also on file were various medical records and statements from 
the veteran pertaining to his claim of service connection for 
a skin disorder of the feet.  These documents contain no 
pertinent evidence regarding the veteran's PTSD.

In a July 1989 rating decision, the RO denied service 
connection for PTSD.  Among other things, it was noted that 
the veteran was originally examined in September 1988, but 
that the diagnosis of PTSD which was made was vague, so a 
reconciliation of diagnosis was requested.  It was noted that 
the veteran was admitted for a period of observation and 
examination, which included a detailed review of the claims 
file, psychological testing, behavior on the ward, and a 
social work history.  After summarizing the results of this 
period of observation and examination, the RO noted that the 
diagnosis given was occupational problems and alcohol abuse.

The veteran appealed this decision to the Board.  A Statement 
of the Case was issued in September 1990.  Among other 
things, it was noted that the veteran was examined in 
September 1988, and that the examiner indicated that there 
was a possibility that the veteran did have some PTSD which 
had resolved to some extent.  It was further noted that in 
June 1989, after further review of evidence submitted by the 
veteran and a board of three psychiatrists, it was concluded 
that PTSD was not present.  

The evidence shows that the veteran requested to review a 
copy of his September 1988 examination, but did not mention 
the June 1989 evaluations.  A copy of the September 1988 
examination was provided to the veteran in September 1990.  
On his VA Form 1-9, Appeal to the Board, received in October 
1990, the veteran stated that he disagreed with the findings 
of the board of psychiatrists made during the period of June 
5, 1989, to June 8, 1989.  However, he provided no specific 
allegations of error regarding this evaluation.  Also, he 
stated that he disagreed with the decision of the rating 
board to deny his claim for PTSD.  Furthermore, it is noted 
that the veteran checked the box stating that he did not want 
a personal hearing in conjunction with his appeal.

In the April 1991 decision, the Board upheld the denial of 
service connection for PTSD.  The Board summarized the 
pertinent evidence on file, including the veteran's account 
of his purported stressors; the fact that his service medical 
records were silent for any complaint, treatment or diagnosis 
of a psychiatric disorder; the findings of the September 1988 
VA examination; and the findings of the June 1989 social-work 
interview, the psychological testing and interview, and the 
panel of psychiatrists.  Also, the Board noted that the 
agency of original jurisdiction had found the September 1988 
diagnosis to be equivocal and inadequate, and ordered the 
additional evaluation.  In its analysis of the claim, the 
Board stated that the evidence of PTSD, including the 
provisional diagnosis of September 1988, was based on the 
high likelihood that the veteran experienced stressors which, 
if he actually had the symptomatology of PTSD, would be 
sufficient to support the diagnosis.  Furthermore, the Board 
specifically acknowledged that the veteran had served in 
combat during his period of active duty.  However, the Board 
stated that an actual disorder did not automatically follow 
from the exposure to potentially traumatizing events, and 
that service connection was awarded for actual, present 
disability incurred in or aggravated by service.  The Board 
concluded that the clear preponderance of the evidence, 
derived from extensive and thorough observation (i.e. the 
June 1989 evaluations) was not offset by the earlier, 
equivocal diagnosis (i.e. the September 1988 VA examination).  
Moreover, the Board stated that there was no issue on which 
it could give the veteran the benefit of the doubt.  
Therefore, the claim was denied.

The veteran was subsequently granted PTSD by a July 1996 
rating decision.  In conjunction with his claim for an 
earlier effective date for a grant of service connection for 
PTSD, the veteran has alleged that there was CUE in the 
Board's April 1991 decision.

In a VA Form 9, Appeal to the Board, dated in March 1998, the 
veteran asserted that there was CUE in the April 1991 
decision.  Regarding the September 1988 VA examination, he 
asserted that there was CUE in that VA failed to rate this 
examination; failed to offer medical evidence in the 
diagnosis of PTSD; failed to seek clarification from the 
examiner; failed to consider the reasons for the veteran's 
symptoms, including his inability to secure or follow any 
substantial employment; failed to issue notice of decision, 
appellate rights, and failed to inform him of his right to a 
hearing regarding the decision that this examination was 
inadequate.  He also contended that there was CUE in that the 
reconciliation of the diagnosis was ordered without due 
process.  Regarding the June 1989 reconciliation of 
diagnosis, the veteran asserted that there was error in that 
VA failed to provide the requested copies of the reports from 
this period, including copies of the actual testing 
conducted; failed to recognize symptoms which were generally 
associated with the criteria for PTSD in DSM-III-R; failed to 
give reasons why criteria generally associated with 
recognized criteria for PTSD were insufficient to indicate 
the diagnosis of PTSD; failed to recognize the existence of 
impairments noted in the record; failed to determine the 
degree of disability; failed to determine the extent to which 
each impairment contributed to the veteran's employability or 
unemployability; failed to determine each impairments 
relationship to service; and failed to provide a Statement of 
the Case as the veteran appealed the decision.

At his April 1998 hearing, the veteran contended that there 
was CUE in that VA did not rate his disability based upon the 
September 1988 VA examination.  It was also contended that 
the RO's rejection of the September 1988 examination was VA 
making an unsubstantiated medical opinion, and that he was 
not provided with notice about this determination.  Further, 
he alleged that there were conflicts within the June 1989 
reconciliation of diagnosis which resulted in a misdiagnosis.  
He also asserted that VA failed to provide him with requested 
copies of the June 1989 results and tests conducted therein, 
including the MMPI and WAIS-R.  The veteran contended that VA 
breached its duty to assist in developing facts pertinent to 
his claim when it failed to consider the multiple conditions 
diagnosed in the evaluations made by VA.  He also indicated 
that the validity of the medical evaluation reports on file 
were in question as they were not signed by the physicians.  

At his March 1999 personal hearing, the veteran alleged that 
the April 1991 Board decision was the product of numerous 
examples of CUE.  He contended that the September 1990 
Statement of the Case was insufficient to enable him to 
understand the precise basis for the RO's decision.  Further, 
he asserted that there were multiple examples of CUE in the 
procedural process and appellate rights.  He contended that 
the September 1988 VA examination diagnosed him with PTSD, 
and that the RO failed to provide him with notice of their 
decision that this examination was inadequate prior to the 
June 1989 reconciliation of diagnosis.  Additionally, he took 
exception to the manner in which the June 1989 evaluation was 
conducted.  He contended that the doctors who conducted this 
evaluation should have been looking for criteria to support 
his claim, but that they did not believe in PTSD and sought 
to "undevelop" his claim.  The veteran's brother noted that 
the veteran had been diagnosed with a personality disorder, 
but that VA never attempted to rate the personality disorder, 
nor give the veteran treatment therefor.  Moreover, the 
veteran's brother contended that the veteran contested the 
determination that he (the veteran) did not have PTSD from 
the beginning and was never given an opportunity to contest 
this determination to include the opportunity for a personal 
hearing.  The veteran also noted that he was not provided 
with a copy of the June 1989 evaluation reports.  He also 
complained that the record at the time of the April 1991 
Board decision did not include exact transcript of the 
interviews and testing conducted in June 1989.  Also, he took 
exception to the fact that the September 1988 VA examination 
was not returned to the original examiner for clarification.

In a November 1999 statement, the veteran contended that 
there was CUE in that the decision misapplied the rules of 
DSM-III-R, and that this resulted in a misdiagnosis of his 
condition.  He cited to symptoms he exhibited at the time of 
the April 1991 decision which he asserted was recognized by 
DSM-III-R as being associated with PTSD.  The veteran also 
stated that there was CUE in that VA did not seek 
clarification from the September 1988 VA examiner.  Further, 
it was contend that there was CUE in that the Board failed to 
provide the required statutory reasons and bases for its 
rejecting the findings of the VA examiner; allowed the RO to 
refute medical conclusion based upon its (the RO's) own 
unsubstantiated opinion; failed to provided the veteran with 
medical evidence that clearly contradicted the medical 
examiner's opinion; failed to provide reasons and bases for 
its rejection of the veteran's testimony in the September 
1988 VA examination; failed to give reasons and bases for 
rejecting evidence favorable to the veteran; and failed to 
protect his fundamental right to due process in that he was 
never notified about the RO's determination that the 
September 1988 VA examination was inadequate, or given the 
opportunity to appeal this decision.  The veteran also 
contested the adequacy of the June 1989 evaluation.


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.-

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provide that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  

38 C.F.R. § 20.1404(b) further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insuffi-
cient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
denied.


Analysis.  As stated above, the determination of whether 
there was CUE in the prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).  In short, the Board cannot 
apply the benefit of hindsight to its evaluation of the April 
1991 decision in determining whether or not CUE existed.  
While it is now acknowledged that the veteran has PTSD due to 
his service in Vietnam, that, in and of itself, is not a 
basis for finding that there was CUE in the prior decision.

The veteran has alleged that there was CUE in the April 1991 
decision in that he was not provided sufficient information 
with which to contest the denial of his claim for PTSD.  
However, the September 1990 Statement of the Case make it 
clear that the September 1988 VA examination was found to be 
inadequate, and that greater weight was given to the June 
1989 evaluation.  Furthermore, this was essentially the same 
determination made by the Board at the time of the April 1991 
decision.  Thus, the veteran was provided with adequate 
notice as to the reasons why his claim of service connection 
for PTSD was denied.

The veteran has alleged that there was CUE in that he was not 
provided with copies of the June 1989 evaluations, as well as 
detailed copies of the specific tests that were done during 
that period.  However, while the record shows that the 
veteran requested and was provided with a copy of the 
September 1988 VA examination, no such request for the June 
1989 evaluation results appears in the record at the time of 
the April 1991 decision.  Consequently, the Board finds that 
there was no error in VA not providing the veteran with 
copies of the June 1989 evaluation reports since the record 
does not show that the veteran made such a request prior to 
the April 1991 decision.  Moreover, the veteran has not 
indicated how the result would have been different had he 
been provided with a copy of the June 1989 evaluation 
reports.

The veteran has contended that the June 1989 evaluation was 
not in accord with DSM III-R, and that the Board committed 
error by not evaluating the results on this basis.  This 
includes the fact that the medical evidence reflected that he 
had symptoms that were in accord with the criteria for PTSD 
under DSM-III-R.  Initially, the Board notes that no such 
assertions were made at the time of the April 1991 decision.  
The Board notes that the June 1989 psychological testing 
specifically noted DSM-III-R, which shows that this criteria 
was taken into consideration at that time.  Moreover, to the 
extent the veteran has alleged that the Board should have 
evaluated the June 1989 results as not in accord with DSM 
III-R, the Board finds that this would have been a violation 
of the Court's holding in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Court's decision was March 8, 1991, and, 
thus, was the law at the time of the Board's decision of 
April 30, 1991.  In Colvin, the Court held that the Board 
cannot substitute its own unsubstantiated opinion for that of 
a competent medical professional.  Colvin, 1 Vet. App. at 
175.  At the time of the April 1991 decision, the Board 
relied upon the determinations made by competent medical 
professionals regarding the symptoms demonstrated by the 
veteran at the time.  It is noted that the Board of Three 
Psychiatrists specifically noted that their assessment of the 
veteran included a detailed review of his claims file and the 
extensive medical records available, a thorough psychiatric 
interview, psychological testing, behavior observation on the 
ward, and a social work history.  Since there was no evidence 
that the June 1989 evaluation results were not in accord with 
relevant medical principles, the Board was justified in 
relying upon those conclusions.  Further, 38 C.F.R. § 4.125 
(1990) states that the nomenclature of DSM-III had been 
adopted by the Veterans Health Services and Research 
Administration of VA.  Consequently, it can be presumed that 
all determinations by VA medical professionals at that time 
were in accord with this nomenclature.

The veteran has further contended that the RO should not have 
found that the September 1988 VA examination was inadequate, 
and that he should have been provided with an opportunity to 
contest that determination.  Implicit in this contention is 
the assertion that it was error for the additional 
evaluations of June 1989 to have been ordered.  With respect 
to this allegation, the Board notes that the RO's 
determination that the September 1988 VA examination was 
inadequate was not a final determination by the RO on the 
veteran's claim for benefits.  Further, VA's authority to 
order examinations and reexaminations was codified in the 
regulations that were in effect at the time of the April 1991 
decision.  Specifically, 38 C.F.R. §§ 3.326 and 3.327 (1990) 
respectively.  Granted, the general provisions for 
reexaminations concern situations were the evidence indicated 
that there had been a material increase in disability since 
the last examination, or where the disability was likely to 
improve materially in the future: i.e. for disabilities that 
were already service connected.  38 C.F.R. § 3.327(a).  
However, 38 C.F.R. § 3.327(d) (1990), entitled Supplementary 
examinations and medical opinions states that

[t]he policy as to reexaminations will 
not be construed as modifying in any way 
the right of rating agencies to request 
such additional medical opinions, 
examinations, or periods of hospital 
observation as may be necessary to 
furnish complete evidence on which rating 
decisions will be based.

Moreover, the Board notes that the Court in Colvin recognized 
the power of VA to order such additional evaluation if VA was 
of the opinion that the medical evidence of record is 
insufficient, or of doubtful weight or credibility.  See 
Colvin, 1 Vet. App. at 175.  Finally, to the extent the 
veteran has asserted that the additional evaluation of June 
1989 should not have been ordered, the Board notes that this 
does not change the fact that the additional evaluations of 
June 1989 were ordered and conducted.  As such, the Board was 
obligated to consider this evidence at the time of the April 
1991 decision.

Regarding the veteran's contentions that he was not given an 
opportunity to contest the RO's determination regarding the 
adequacy of the September 1988 VA examination, the Board 
notes that, at a minimum, the veteran had the opportunity to 
provide contentions with respect to this determination in his 
October 1990 VA Form 1-9.  As stated above, the veteran was 
on notice from the September 1990 Statement of the Case that 
the RO had found the September 1988 examination to be 
inadequate and that the June 1989 evaluation supported the 
conclusion that he did not have PTSD.  However, no specific 
allegations were made by the veteran at the time of the April 
1991 decision regarding the adequacy of either the September 
1988 VA examination or the June 1989 evaluations.  While he 
stated in his October 1990 VA Form 1-9 that he disagreed with 
the findings of the June 1989 evaluation, he made no specific 
allegations of error at that time.  Further, the veteran's VA 
Form 1-9 also reflects that he was notified of his right to a 
hearing, and affirmatively chose to waive that right.  

The veteran has also contended that the September 1988 VA 
examination should have been returned to the original 
examiner for clarification.  However, the February 1989 
Memorandum shows that this was not possible as this examiner 
was no longer a VA employee.  Moreover, as stated above, this 
does not change the fact that the additional evaluation was 
conducted in June 1989, and the Board was obligated to 
consider this evidence at the time of the April 1991 
decision.

The Board further notes, in response to all of the above 
allegations addressed in this analysis, that 38 C.F.R. 
§ 20.1404(b) provides that non-specific allegations of 
failure ... to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of CUE.

To the extent that the veteran alleges that VA committed 
error in that it failed to evaluate the severity of his PTSD, 
and other disabilities noted at that time, these issues were 
not before the Board at the time of the April 1991 decision.  
The severity of the veteran's PTSD did not become an issue 
until he was already granted service connection.  Further, 
the record does not show that the veteran had perfected and 
or initiated any other appeals to the Board at the time of 
the April 1991 decision.  See 38 C.F.R. §§ 19.117, 19.118, 
19.123, 19.129 (1990).  Thus, the Board did not have 
jurisdiction to address these issues.

To the extent that the veteran indicates that there were 
additional records from the June 1989 VA evaluation that 
should have been on file, the Board notes that 38 C.F.R. 
§ 20.1403(b)(2) states that such failure only constitutes CUE 
for decisions issued on or after July 21, 1992.  Moreover, 
the Board notes that this purported lack of VA medical 
records regarding the actual testing conducted in June 1989 
does not change the fact that the competent medical 
professionals who reviewed these tests concluded that they 
did not show the veteran had PTSD.

The Board also finds that the veteran's allegations that the 
September 1998 VA examination was sufficient to resolve his 
claim, and that VA should not have relied upon the June 1989 
evaluation in denying his claim - as well as the specific 
examples cited in support thereof - constitute disagreement 
as to how the facts were weighed or evaluated.  The 
provisions of 38 C.F.R. § 20.1403(d) state that such 
allegations are not CUE.  Moreover, a review of the April 
1991 decision shows that the Board accurately noted and 
summarized the pertinent evidence then of record regarding 
the veteran's PTSD claim.  Thereafter, the Board determined 
that the June 1989 evaluation was entitled to more weight 
than the September 1988 VA examination, and gave reasons in 
support of that determination.  

For the reasons stated above, the Board concludes, after 
review of the evidence of record, that the moving party has 
not set forth specific allegations of error, either of fact 
or law, which would warrant a finding of CUE in the April 
1991 decision.  The contentions amount to a disagreement with 
the outcome of this decision.  The moving party has not set 
forth any basis for a finding of error or any indication why 
the result of this decision would have been different but for 
an alleged error.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The April 1991 Board decision did not contain CUE and the CUE 
motion is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals


 


